Citation Nr: 0411284
Decision Date: 04/29/04	Archive Date: 07/21/04

DOCKET NO. 02-00 386                        DATE APR 29 2004
On appeal from the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

Entitlement to an evaluation greater than 30 percent for postoperative residuals of a right knee disorder with degenerative arthritis.

REPRESENTATION

Appellant represented by: North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from April 1980 to March 1989.

This case came to the Board of Veterans' Appeals (Board), initially, from a February 2001 decision by the Winston-Salem, North Carolina, Regional Office (RO). In February 2002 and April 2003, the Board undertook evidentiary development pursuant to the now-invalidated 38 C.F.R. § 19.9(a)(2) (2003). In June 2003, the Board remanded the case to enable the RO to review the additional evidence.

FINDINGS OF FACT

Postoperative residuals of a right knee disorder with degenerative arthritis are not manifested by a limitation of extension to 30 degrees.

CONCLUSION OF LAW

The schedular criteria have not been met for an evaluation greater than 30 percent for postoperative residuals of a right knee disorder with degenerative arthritis. 38 U.S.C.A. §§ 1155,5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a,Diagnostic Codes 5003, 5260, 5261 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show an injury and multiple operations on the right knee. In January 1990, service connection was granted for residuals thereof. That decision assigned a 20 percent evaluation pursuant to Diagnostic Code (DC) 5257 (impairment of the knee manifested by recurrent subluxation or lateral instability). A June 1996 RO decision increased the evaluation to 30 percent. The

-2



February 2001 RO decision, which the veteran appealed, denied a greater evaluation.

In this case, the Board is not concerned with service connection, as that has already been established; it is the level of disability that is of concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Still, each disability must be viewed in relation to its history, so examination reports and treatment records dating back at least to the date of the claim are considered. 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. The VA Schedule for Rating Disabilities identifies various disabilities by separate diagnostic codes. Within diagnostic codes specific ratings are determined by the application of criteria that are based on the average impairment of earning capacity caused by the rated disability, and those specific ratings are generally considered adequate to compensate for considerable loss of working time due to exacerbations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When there is a question as to which of two evaluations should be assigned, the higher evaluation is assigned if the disability picture more nearly approximates the criteria for that evaluation; otherwise, the lower evaluation is assigned. 38 C.F.R. § 4.7.

Reasonable doubt as to the degree of disability is resolved in favor of the veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability to perform the ordinary working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss, weakness, and pain on motion are all symptoms which must be considered. The assignment of an accurate evaluation requires an assessment of anatomical damage and functional loss with respect to the foregoing elements. Functional loss may be due to anatomical damage manifested by deformity, by the absence of necessary bones, muscles, or associated structures,

- 3 



by adhesions, by defective innervation, or by other pathology. Functional loss may also be due to pain, but complaints of pain must be supported by adequate evidence of pathology and by the visible behavior of the claimant. See, generally, DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40. As regards the joints, the factors of disability reside in reduction of their normal excursion of movement in different planes. In rating disability of the joints, consideration must be given to demonstrated range of motion, pain on motion, excess fatigability, weakened motion, lack of coordination, and swelling, deformity, and atrophy from disuse. DeLuca; 38 C.F.R. § 4.45.

At a November 2000 VA examination of the right knee, the appellant walked with a limp. There was no ankylosis, no edema, and no instability. Range of motion was from 0 to 90 degrees with pain. The examiner said there was no effusion, but also said the right knee was larger than the left. He said there was no objective evidence of fatigue, weakness, or lack of endurance. X rays were unchanged when compared with those from the 1996 examination. Laminated calcified bodies were noted medially and posteriorly. The examiner found degenerative changes with joint space narrowing.

In January 2003, the veteran was seen at a VA outpatient clinic with a two-week history of right knee pain and edema. Examination revealed right knee swelling and tenderness along the lateral joint line. The diagnosis was status post right knee arthroplasty .

At a February 2003 VA examination, the veteran complained of recurrent right knee pain exacerbated by prolonged standing and walking. Swelling was an occasional problem, and he stated that there was always at least dull right knee pain. He said he wore a brace during flare-ups and was occasionally limited to light duty. In reviewing his pertinent medical history, the veteran said he took off about two days per month due to knee pain. Examination revealed a range of right knee motion from 3 to 90 degrees with subpatellar crepitus. There was pain with passive full extension. The ligaments were grossly stable. Lachman's test was negative. X rays showed degenerative changes which the examiner felt were slightly worse when compared with earlier studies. The diagnoses were moderately advanced

- 4



degenerative arthritis involving primarily the patellofemoral articulation and lateral compartment, status post meniscectomy, and rule out loose bodies and Baker's cyst.

At an April 2003 VA examination of the veteran's right knee, the examiner described the surgical scars and reported that they did not affect function of the joint. There was slight effusion, but no instability, and active range of motion was from 20 to 85 degrees while passive range of motion was from 5 to 100 degrees.

At a December 2003 VA examination, the veteran reported constant swelling and dull, aching pain. He said that the knee frequently gave way causing him to stumble but not to fall. He reported being able to walk for half to three-quarters of an hour or stand for an hour to an hour-and-a-half, that he avoided stairs, and that he used a brace a couple of d_lYs each week but did not use a cane. He said the knee was stiff at the end of each day. As for flare-ups, he reported increased problems one or two times each week when swelling and pain increased. Weather aggravated his symptoms. He said he lost thirty days of work during the preceding year, and that he was unable to stand for an entire shift.

Examination revealed that the knee was tender to palpation, but McMurray and drawer signs were negative. Active range of motion was from 0 to 80 degrees, with passive flexion to 95 degrees, and with crepitus in the first 5 degrees and beyond 90 degrees. The assessment was status post tom lateral meniscus, and status post meniscectomy with posttraumatic degenerative joint disease and residuals.

Turning now to the applicable law, this decision was made in contemplation of the Veterans Claims Assistance Act of 2000 (VCAA) which prescribes VA duties to advise a claimant of the evidence needed to substantiate a claim and to help a claimant obtain that evidence. The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102,5103, 5103A, 5106, 5107, 5126 (West 2002). VA duties pursuant thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159,3.326 (2003). The February 2001 RO decision and the June 2001 Statement of the Case explained the rationale for continuing a 30 percent evaluation under Diagnostic Code 5262.

- 5 



In an August 2001 letter to the veteran, the RO explained the provisions of VCAA, and solicited from him any additional relevant evidence he had. It also specifically informed him that, ultimately, he was responsible for submitting evidence to support his claim. In May 2002, the Board also solicited evidence from him. In June 2002, the veteran replied to the Board letter with a list of military and VA medical facilities where he had been treated, and records from those facilities are included in the claim file. The veteran was afforded VA examinations in February and April 2003 and, in June 2003, the Board remanded the case to the RO for further evidentiary development and for a review of all of the evidence. The June 2003 Board remand, and a June 2003 letter from the RO to the veteran, further addressed the provisions of VCAA. Finally, the veteran was afforded a VA examination in December 2003. In view of the foregoing, the Board finds that VA has fully complied with the notice and duty-to-assist requirements of the VCAA.

Notice required by VCAA was issued commensurate with and after the February 2001 RO decision and, under the law, VCAA notice should precede the initial RO decision. Pelegrini v. Principi, 17 Vet. App. 412 (2004). However, in this case, the veteran was informed of the nature of the evidence needed to substantiate his claims, and given ample opportunity to submit additional evidence, and the Board finds any error in the timeliness of VCAA notice to be harmless. Sanchez v. Derwinski, 2 Vet. App. 330,333 (1992)(error that would not change the resolution of appellant's claim is harmless).

With regard to rating criteria and the evaluation of the veteran's right knee disorder, the RO found, in the February 2001 decision and in the June 2001 Statement of the Case, that the veteran's right knee disability does not have its own rating criteria. When disabilities are encountered that are not listed in the VA Schedule for Rating Disabilities, they are evaluated under the rating criteria for a disorder in which the functions affected, the anatomic localization, and the symptomatology, are closely related and analogous. 38 C.F.R. § 4.20.

That is not, however, the case here. In this case, the veteran has degenerative joint disease in the right knee. There are rating criteria for degenerative joint disease, and they are listed under DC 5003 (degenerative arthritis). There is no need to

- 6 




resort to rating by analogy, so the use of 38 C.F.R. § 4.71 (2003}and DC 5262
(impairment of tibia and fibula) is inappropriate.

With arthritis, painful motion is an important factor of disability and evidence thereof, e.g., facial expression, wincing, etc., with pressure, manipulation, or motion, as well as crepitus in joint structures, should be carefully noted. The law intends to recognize the residuals of healed injury, e.g., actually painful motion or unstable or mal aligned joints, as entitled to at least the minimum compensable rating for the joint. Flexion elicits such manifestations and the joints involved should be tested for pain on active and passive motion and on weight- and nonweight-bearing. 38 C.F.R. § 4.59.

Under the provisions of DC 5003, degenerative arthritis, established by X ray, is rated on the basis of limitation of motion of the joint involved. If limitation of motion is demonstrated, but not to a compensable degree, then a 10 percent evaluation is assigned for each major joint or group of minor joints involved. If there is no limitation of motion, a single 20 percent evaluation is warranted if two or more major joints or two or more minor joint groups are involved and there are occasional exacerbations. If there is no limitation of motion, and no exacerbations, then a single 10 percent evaluation is warranted, but only if two or more major joints or two or more minor joint groups are involved. See DC 5003.

The nonnal range of motion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II. According to the report of the December 2003 VA examination, the range of motion of the veteran's right knee is from 0 to 80 degrees. Under the provisions of DC 5260 (limitation of flexion of the leg), a 30 percent evaluation, the maximum evaluation provided for the disability, is warranted when flexion is limited to 15 degrees. The veteran, however, has active flexion to 80 degrees and passive flexion to 95, so an evaluation greater than 30 percent is not warranted.

Indeed, since the veteran has flexion greater than 60 degrees, a compensable evaluation is not warranted pursuant to DC 5260. Under the provisions of DC 5261 (limitation of extension of the leg), a 40 percent evaluation is warranted when extension is limited to 30 degrees. The veteran, however, has extension to 0

-7



degrees, so an evaluation greater than 30 percent is not warranted. Indeed, since the veteran has normal extension, a compensable evaluation is not warranted pursuant to DC 5261.

The knee is a major joint. See 38 C.F.R. § 4.45. The veteran has some limitation of motion of the right knee, though not to a compensable degree so, if his disability were correctly evaluated, he would be assigned a 10 percent evaluation pursuant to DC 5003. Clearly, an evaluation greater than 30 percent is not warranted for right knee arthritis.

The Board has considered the DeLuca case and 38 C.F.R. § 4.45 and, in spite of the report of the November 2000 VA examination wherein the examiner said there was no fatigue, weakness, or lack of endurance, the Board finds that the veteran's contentions to the contrary are credible. There is no evidence, however, of increased limitation of motion, to the degree that would warrant a compensable evaluation under the provisions of either DC 5260 or DC 5261, due to fatigue, weakness, or lack of endurance, or during flare-ups. Moreover, the Board is of the view that, since the 30 percent evaluation assigned is so much greater than the 10 percent evaluation warranted by the evidence, the veteran is more than adequately compensated even if there is some increased limitation of motion due to fatigue, weakness, or lack of endurance, or during flare-ups.

With regard to the rating criteria for other knee disabilities, there is no evidence of ankylosis, so DC 5256 is not applicable. The veteran contends that his knee gives way, but he has no medical training or expertise and, as a layman, his contention is not competent medical evidence. Heuer v. Brown, 7 Vet. App. 379 (1995). He can, of course, offer evidence of symptomatology. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). But he has never fallen, and the most he can say is that he has a sensation of instability. In fact, examiners have repeatedly tested for instability and failed to find evidence of any. Thus, DC 5257 is not applicable. There is no evidence of dislocated cartilage, particularly in view of the fact that the veteran's right knee has been explored by arthroscopy and magnetic resonance imaging without revealing tom or dislocated meniscus, so DC 5258 is not applicable. He underwent meniscectomy in service, and his right knee is symptomatic, so a 10

- 8 



percent evaluation is warranted under the provisions of DC 5259, but such an evaluation cannot be assigned, in addition to and in combination with the 30 percent evaluation already assigned, without violating the rule against pyramiding. See 38 C.F.R. § 4.14 (2003). The veteran has been assigned an evaluation under the provisions of DC 5262 for impairment of the tibia and fibula, but the rating criteria for that diagnostic code refer to the lower leg and not to the knee, and the RO's rationale for selecting that diagnostic code, in lieu of DC 5003 which is clearly applicable, is, as mentioned, inappropriate.

In sum, 10 percent is the correct evaluation in this case, so an evaluation greater than 30 percent is clearly not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An evaluation greater than 30 percent for a right knee disorder is denied.

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


- 9 



